Citation Nr: 0531556	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-15 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for fatigue, headaches, 
muscle and joint pain, memory loss, a sleep disorder, and 
mood swings, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran had active duty from May 1980 to May 1985, from 
January to June 1991, and from August to September 1992.  He 
served in Southwest Asia from February 3 to May 27, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Phoenix, 
Arizona, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for an undiagnosed illness manifested by fatigue, headaches, 
muscle and joint pain, memory loss, a sleep disorder, and 
mood swings.  In December 1997, the veteran and his mother 
testified at a personal hearing conducted at the RO.  In 
January 1999, the hearing officer issued a decision which 
continued to deny the benefit sought on appeal.  In May 2003, 
the Board remanded this case for additional development.  
Another remand was issued by the Board in February 2005.  

In the May 1997 rating decision, the RO had denied 
entitlement to service connection for an anxiety and 
depressive disorder on the grounds that the claim was not 
well grounded.  In July 2004, the RO had found that 
entitlement to service connection for a psychiatric disorder 
was not established on the merits.  Following additional 
development, the RO issued a rating action in April 2005, 
which awarded service connection for an acquired psychiatric 
disorder, currently diagnosed as bipolar disorder; with a 50 
disability evaluation assigned effective May 31, 1996.  This 
is a complete grant of the benefit sought on appeal and this 
issue in no longer before the Board for appellate review.  
The April 2005 RO decision also reflects that the RO denied 
service connection for fatigue, headaches, muscle and joint 
pain, memory loss, a sleep disorder, and mood swings on a 
direct incurrence basis, as well as on a presumptive basis or 
as due to an undiagnosed illness.  See Supplemental Statement 
of the Case, also issued in April 2005.





FINDINGS OF FACT

1.  A chronic disability (other than the veteran's service-
connected psychiatric disorder) manifested by fatigue, 
headaches, muscle and joint pain, memory loss, a sleep 
disorder, or mood swings was not present during service, and 
the preponderance of the evidence is against a nexus between 
such a claimed disability and any incident of service.

2.  The preponderance of the competent evidence indicates 
that the veteran's complaints of fatigue, headaches, muscle 
and joint pain, memory loss, a sleep disorder, or mood swings 
are due to diagnosed disorders and not to an undiagnosed 
illness.


CONCLUSION OF LAW

The criteria for service connection for fatigue, headaches, 
muscle and joint pain, memory loss, a sleep disorder, or mood 
swings, to include as due to an undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(b), 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for an undiagnosed 
illness manifested by fatigue, headaches, muscle and joint 
pain, memory loss, a sleep disorder, and mood swings in May 
1996.  The rating action that denied service connection was 
issued in May 1997.   The RO sent the veteran an old VCAA 
letter in March 2001, which provided notice to the claimant 
of what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  In June 2003, he was 
sent an updated VCAA letter.  He was then provided with a 
Supplemental statement of the case (SSOC) in July 2004, which 
included the provisions of 38 C.F.R. § 3.159, the regulation 
that implemented the VCAA.  The Board finds that these 
documents show that the veteran was notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  
Moreover, the rating decision on appeal was entered before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  In Pelegrini II, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Also see VAOPGCPREC 7-2004.

It is also pertinent to note that the veteran was provided 
notice on at least three different occasions (see above).  
The veteran was asked to provide any additional information 
pertaining to his claim.  In June 2005, he responded that he 
had no further evidence to submit.  The Board had requested 
copies of the veteran's VA treatment records, which were 
obtained and associated with the claims folder.  He was 
provided with a comprehensive VA examination.  Therefore, it 
is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim and VA 
obtained those records that were available in relationship to 
the claim.  In addition, the claim was readjudicated 
following the provision of the notice.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The VCAA and RO letters noted above 
asked the veteran to submit any relevant evidence.  The 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, a comprehensive VA examination and a medical 
opinion have been obtained, which addresses the question of 
whether the symptoms at issue are linked to service or due to 
an undiagnosed illness.  This evidence, along with the other 
relevant evidence of record, is sufficient to resolve this 
appeal.  There is no duty to provide anther examination or 
medical opinion.  Id.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2005).




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The veteran's service medical records included a normal 
entrance examination conducted in April 1980.  In September 
1980, he complained of a headache for the past 24 hours.  It 
was temporal on location with pain also behind the eyes.  The 
examination was normal.  The diagnosis was vascular 
headaches.  In November 1980 he complained of headaches on 
more than one occasion.  On November 6, the ENT examination 
was within normal limits except for nasal congestion and 
swelling.  The diagnosis was sinus headache.  Throughout 
these records he complained of various muscle strains and 
pulls related to injuries, such as falling off a bulldozer, 
injuring himself after a jump, and injuries incurred during 
physical training.  On January 4, 1985, he reported headaches 
and aches in the chest and back related to his diagnosed 
bronchitis.  A February 1987 entrance examination was normal.  
On May 29, 1991, he checked "yes" next to frequent or 
severe headaches.  He indicated that he had had 
headaches/sinusitis all his life.  During the July 1994 
retention examination he complained of swollen or painful 
joints and trouble sleeping.  The objective examination was 
within normal limits.

The claims folder contains voluminous VA outpatient treatment 
records developed between 1995 and 2005.  These are replete 
with complaints of mood swings, depression, fatigue, memory 
loss, a sleep disorder, and muscle and joint pain.  These 
records referred to repeated treatment for a psychiatric 
disorder, variously diagnosed.  It is currently diagnosed as 
bipolar disorder.  His history of alcohol and polysubstance 
abuse was also noted.  He was also diagnosed with an 
antisocial personality disorder.   Pancreatitis resulting 
from alcohol use was found, which had resulted in the 
development of secondary diabetes mellitus.    

An August 1994 VA examination of the veteran noted that he 
had participated in parachute jumps in service.  He had 
sustained multiple fractures of the hands, feet, thumbs, and 
ribs.  

A report of a VA examination dated in August 1995 includes a 
history of pancreatitis, which was apparently related to the 
veteran's alcohol use.  He complained of forgetfulness.  He 
stated that about the same time that he had been diagnosed 
with pancreatitis he had developed other symptoms, to include 
insomnia, fatigue, headaches, and joint and muscle pain.  
Psychological testing conducted in September 1995 showed that 
his memory functions displayed very good abilities in all 
areas.  The impression was multiple persisting generalized 
symptoms of insomnia, fatigue, headaches, and joint and 
muscle pain.

A May 1996 VA treatment note referred to the veteran's 
complaints of memory loss.  These complaints were possibly 
secondary to his alocohol use.  A neurological examination 
was normal.

Another VA examination was conducted in August 1996.  History 
obtained from the veteran at that time included the gradual 
onset of fatigue, headaches, joint/muscle pain, memory loss, 
and a sleep disorder.  He had no trouble moving about the 
examination room.  All his joints showed normal range of 
motion; the trigger points for fibromyalgia syndrome were all 
nontender.  The veteran's headaches were descriptive of 
migraines occurring two to three times per wee, which were 
preceded by scintillating scotomata and nausea.  The mental 
status examination noted that his recent memory was mildly 
impaired.  He described his mood as "tired and lazy."  No 
signs of any inflammatory disease were found. 

A September 1996 VA treatment note included the veteran's 
complaints of headaches for the past two years.  These 
occurred in the frontooccipital area and were accompanied by 
occasional scotomata.  The diagnoses were undiagnosed illness 
with arthralgias, fatigue, headaches, memory loss, and 
anxiety.  Neuropsychological testing performed in July 1998 
did not support the complaints of attentional or memory 
difficulties

The veteran and his mother testified at a personal hearing at 
the RO in December 1997.  He stated that after his return 
from the Gulf, he would get headaches that would last three 
to four hours.  He also noted that he tired easily and would 
forget things.  He also described anger outbursts, including 
times when he would destroy things around him (although he 
stated that he would black-out during these destructive 
rages).  He said that he had extended sleep periods, as well 
times when he could not sleep at all.  His mother stated that 
the veteran had not had any trouble with his memory before 
his service in the Gulf.  He was also nervous after his 
return.

The veteran was afforded a VA examination in July 2000.  He 
stated that he was tired all the time, and that he was 
depressed, lacked energy and was anxious.  He also noted that 
his hands would cramp during cold weather.  He was noted to 
have a sleep disorder related to his bipolar disorder, which 
was controlled with medication.  He had back pain, but he was 
noted to have spondylolisthesis of L5-S1, which could 
certainly explain his complaints.  He had also injured his 
right shoulder, which caused some complaints of discomfort.  
He did not describe other symptoms of actual arthralgias such 
as joint swelling or specific localized joint pain (other 
than the shoulder and the back).  His headaches were present 
long before his service in the Gulf; they had recently 
diminished markedly and now only occurred when exposed to 
smog or bus fumes.  The objective examination noted that his 
cranial nerves were intact, and he had no joint deformities.  
The diagnoses included bipolar disorder, which would explain 
his anxiety, mood swings, and sleep disorder.  There were no 
signs of an organic disorder which would explain his memory 
loss. He was also diagnosed with right shoulder pain, which 
had a mechanical basis; back pain related to 
spondylolisthesis and mild degenerative joint disease (DJD); 
tension headaches; and no clear history of specific joint 
pains.  The mental status examination found that his 
diagnosed bipolar disorder best accounted for his symptoms, 
to include memory loss, a sleep disorder, anxiety, and mood 
swings.

Additional VA treatment records noted that a CT scan of the 
veteran's head conducted in September 2001 was within normal 
limits.  In March 2002, he complained of left shoulder pain.  
He indicated that he could not use the left arm at all; 
however, he was able to unbutton his shirt despite his 
assertion that he could not use his fingers.  The examiner 
stated that symptom magnification was present.  In April 
2003, he was diagnosed with possible right ulnar neuropathy 
secondary to trauma.

The veteran was afforded an extensive VA examination in April 
2005, which included a review of the entire claims folder.  
The mental disorders examination included his complaints of 
depression, nightmares, flashbacks, a startle response, and a 
severe temper.  He stated that his nightmares and flashbacks 
were related to an incident in service when the truck he was 
riding in had been shot at.  He and his fellow soldiers 
abandoned the truck and engaged in a firefight with Iraqi 
soldiers; all the Iraqi's were reportedly killed.  The 
examiner noted that this event had never been referred to by 
the veteran before; he had also failed to report for PTSD 
psychological testing in the past.  Therefore, his reports of 
stressors and PTSD symptoms could not be confirmed.  (As 
noted in the introduction, service connection and a 50 
percent rating are currently in effect for a psychiatric 
disorder.)  He also denied having any psychological 
difficulties prior to service, which is in stark contrast 
with the claims folder, which noted repeated reports of his 
assaultive behavior prior to service (to include during 
childhood).  He would lose his temper and assault others; 
these assaults had lead to numerous arrests, to include as a 
minor. At the age of 10 or 11, he had been prescribed an 
anti-depressant. Given the stark contrasts between the record 
and the veteran's reported history, the examiner felt that 
the veteran's history was suspect.  The mental status 
examination found no impairment in thought processes or 
communication.  He reported visual hallucinations but denied 
delusions.  His mood was dysphoric with a flat affect, and he 
had no current suicidal or homicidal ideation.  He was 
oriented in three spheres, and there was no evidence of 
significant memory loss or impairment.  There was no 
obsessive or ritualistic behavior present and his speech was 
of normal rate.  He reported the presence of depression, 
anxiety, impaired impulse control, and sleep impairment.  The 
Axis I diagnosis was bipolar disorder, and the Axis II 
diagnosis was antisocial personality disorder.

The medical examination noted his complaints of fatigue, 
headaches, a short-term memory loss and a sleep disorder, all 
of which he noted had started in approximately 1993.  He 
stated that his headaches were accompanied by some visual 
complaints and photophobia.  His primary pain complaints were 
abdominal and were related to his pancreatitis.  He had knee 
pain related to past traumas. He also alleged that he had 
sustained a cold injury in 1980 in the Army and that his 
fingers would turn red and then white when exposed to the 
cold.  The objective examination noted that the veteran was 
well-appearing with a slightly flat affect and slightly 
slowed responses.  He was, however, conversant, appropriate 
and coherent.  The abdomen displayed moderate diffuse 
tenderness, and he had bilateral pitting edema of the feet to 
the ankles.  He had a slight impairment in immediate recall.  
The cranial nerves were intact.  There was a notable lack of 
prominent joint or myalgia complaints, except for focal 
complaints related to specific joint problems.  There were 
also no prominent complaints of headaches.  The impressions 
included: 

(1) fatigue, which was almost certainly multifactorial and 
well explained by other medical and psychiatric conditions, 
along with multiple psychotropic medications.  His pancreatic 
dysfunction with the use of enzymes and secondary diabetes 
mellitus would be expected to cause some fatigue.  He was 
also taking opioids and sedatives which would cause fatigue.  
"Therefore, the veteran's fatigue is secondary to diagnosed 
conditions and medications and is not an undiagnosed 
condition;" 

(2) headaches, which were not prominently documented in the 
medical record.  His complaints of weekly headaches meet the 
criteria for migraines with scotomata and "...therefore, do 
not constitute an undiagnosed illness;"

(3)  muscle and joint pain.  The pain described was related 
to injuries and did not constitute an undiagnosed illness.  
He mentioned finger and toe symptoms consistent with 
Raynaud's phenomenon and claims a cold injury in service; 
these are not undiagnosed illnesses; 

(4)  memory complaints that were highly variable and seemed 
to be related to his affective state.  His complaints were 
more consistent with forgetfulness and poor concentration and 
not a true memory loss disorder.  This was part and parcel of 
the diagnosed psychiatric condition, augmented by his 
psychotropic medications.  "There is no evidence for a 
separate undiagnosed memory disorder."

(5)  A sleep disorder that was an expected component of his 
psychiatric conditions.  His medications were also probably 
playing a role.  "There is no evidence for a separate 
undiagnosed sleep disorder."

The veteran then submitted additional VA treatment records 
developed between 2004 and 2005.  These showed his continuing 
complaints of a sleep disorder, depression, and anger.  He 
also occasionally reported joint pain, particularly of the 
knees.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an undiagnosed 
illness manifested by fatigue, headaches, muscle and joint 
pain, memory loss, a sleep disorder, and mood swings, or a 
chronic diagnosed disability manifested by any of these 
symptoms, has not been established.  While a report of a 
September 1996 VA examination includes an assessment of an 
undiagnosed illness with arthralgias, fatigue, headaches, 
memory loss and anxiety, it is apparent that this was based 
upon history obtained from the veteran.  There is no citation 
to the clinical record or rationale for the diagnosis.  
Nevertheless, the diagnosis does support the claim.  However, 
subsequent VA examinations in July 2000 and April 2005 
unequivocally ruled out an undiagnosed illness manifested by 
any of the symptoms at issue and, for the reasons given 
below, these latter evaluations and opinions are of greater 
probative weight.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
There are substantial and significant factors which favor the 
valuations of the July 2000 and April 2005 VA medical 
opinions over the opinion of VA physician's diagnosis in 
September 1996.

Both the July 2000 and April 2005 VA examiners provided a 
rationale for their opinion, noting that the veteran's 
complaints were due to diagnosed disabilities, to include a 
psychiatric disorder.  The April 2005 examination in 
particular was very thorough in nature and was preceded by a 
review of the relevant evidence in the claims file.  This 
physician left no doubt that the veteran's fatigue, memory 
loss, and sleep disorder are related to diagnosed conditions, 
to include his service-connected bipolar disorder and the 
medications he takes for its treatment, trauma and 
pancreatitis.  The clinician observed that the veteran's mood 
swings were clearly a symptom of his diagnosed bipolar 
disorder.  It was further noted that his diagnosed 
pancreatitis has also played a role in some of his 
complaints, particularly his fatigue.  There was no 
indication that he suffers from any undiagnosed joint/muscle 
pain; rather, his complaints concerning his shoulders, back 
and knees were related to past traumas, DJD, and 
spondylolisthesis.  His headaches were attributed to 
migraines, a diagnosed disorder.  The Board finds that this 
April 2005 examination alone is more probative than the 
September 1996 evaluation as it was far more thorough, it 
included a review of the claims file and the examiner 
provided a detailed rationale or explanation for the symptoms 
in question.  When considered with the July 2000 examination, 
it provides for an overwhelming preponderance of the evidence 
against the claim that the veteran has an undiagnosed illness 
manifested by fatigue, headaches, muscle and joint pain, 
memory loss, a sleep disorder, or mood swings. 

While the Board notes that the veteran did have sinus and 
vascular headaches in service, there is no medical evidence 
to show that these resulted in a chronic disorder, as 
evidenced by the silence in the treatment records between his 
discharge in September 1992 and his first complaints in 1995.  
The diagnosis of migraine was first made several years after 
service and there is no medical evidence of a nexus between a 
current headache disorder and service.  Thus, service 
connection on a direct incurrence basis for headaches is not 
warranted.  The record is devoid of any competent opinion 
that relates a chronic disability manifested by fatigue, 
headaches, muscle and joint pain, memory loss, a sleep 
disorder, or mood swings to service, other than the veteran's 
already service-connected psychiatric disorder.

As to the undiagnosed illness part of the veteran's claim, he 
is not required to provide competent evidence linking any of 
his symptoms to an event during service. Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.  
However, as noted above, the preponderance of the competent 
evidence is against a finding of a current undiagnosed 
disorder manifested by fatigue, headaches, muscle and joint 
pain, memory loss, a sleep disorder, or mood swings.  The 
Board has considered the veteran's and his mother's 
statements and testimony to the effect that he has had 
fatigue, headaches, muscle and joint pain, memory loss, a 
sleep disorder, and mood swings since his return from the 
Persian Gulf and the veteran's belief that these symptoms are 
due to an undiagnosed illness or illnesses.  However, the 
record does not show that he or his mother is a medical 
professional, with the training and expertise to provide an 
opinion on the diagnosis of a condition or its etiologic 
relationship to his service.  Consequently, while their 
statements are credible concerning his subjective complaints 
and they may be competent to describe certain objective 
indicators, they are not competent to give an opinion of the 
existence of an undiagnosed illness or a diagnosed condition 
manifested by any of the symptoms in question.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  (Emphasis added.)  Simply put, a lay 
person can describe symptoms and certain signs but they are 
not competent to provide a medical explanation or the absence 
of a medical explanation for such.  Id.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for fatigue, headaches, muscle and 
joint pain, memory loss, a sleep disorder, or mood swings, to 
include as due to an undiagnosed illness.

As the preponderance of the evidence is against the claim for 
service connection for fatigue, headaches, muscle and joint 
pain, memory loss, a sleep disorder, or mood swings, to 
include as due to an undiagnosed illness, the benefit of the 
doubt doctrine is not applicable in the instant case and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for fatigue, headaches, 
muscle and joint pain, memory loss, a sleep disorder, or mood 
swings, to include as due to an undiagnosed illness.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


